Weston J.
delivered the opinion of the Court.
The Justice, before whom this action was commenced, had jurisdiction of the cause, if the title to real estate had not been drawn in question, by the special plea of the defendant. Stat, 1821, ch. 76. This plea being interposed, it was carried to the Common Pleas, as the statute prescribes. And this is the only case, where an appeal lies to this court from the Common Pleas, in an action originally commenced before a Justice of the Peace. The defendant now moves tq file a plea, which does not bring in question the title of the plaintiff, but admits it j and this he claims as a matter of right, against the ruling of the presiding Judge. If this were allowed, Justices of- the Peace might be ousted of their jurisdiction, in all cases, where the title to real estate might be formally," drawn in question by the defandant’s plea, although not intended to be seriously litigated or tried. And the appellate jurisdiction of this Court might be extended to a class of cases, which by law ought to terminate finally in the Common Pleas. This is prevented effectually, by holding the defendant to abide by his pl.ea before the Justice. Such has been the practice ; and we are not disposed to disturb it.

Judgment jor plaintiff.